The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 15 is objected to because of the following informalities:  the sentence ends with a consecutive comma and period - “spine,.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitation "the motor housing".  There is insufficient antecedent basis for this limitation in the claims since a motor housing has not been previously claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. US 2010/0269288 (hereafter Yoo et al.).

Regarding Claim 1, Yoo et al. anticipates:
1. A vacuum cleaner (upright vacuum cleaner 1), comprising: 
an upright body (main body 100); 
a base (brush assembly 200) adapted for movement over a surface to be cleaned (includes wheels, Figure 1) and comprising a suction nozzle opening (opening into brush – not illustrated); 
a working air path which extends from a dirty air inlet (air entering suction path at bottom of brush assembly 200) to a clean air outlet (outlet upward from post-filter 151, Figure 2); 
a power cord (power cord 161); 
a suction motor (fan motor unit 140) electrically coupled to the power cord and defining a portion of the working air path (provides forced air movement); 
a cord rewinder (cord reel unit 160); and 
an air cooling pathway (air stream, Paragraph [0057]) configured to direct air from the suction motor to the cord rewinder (Paragraph [0057]).  

Regarding Claim 2, Yoo et al. anticipates:
2. The vacuum cleaner of claim 1 wherein the cord rewinder (cord reel unit 160)is located vertically above the clean air outlet (outlet upward from post-filter 151, Figure 2)(shown in Figure 2).  

Regarding Claim 3, Yoo et al. anticipates:
3. The vacuum cleaner of claim 1 wherein the air cooling pathway (air stream, Paragraph [0057]) extends partially exteriorly of the vacuum cleaner (through discharge passage 170, Figure 2).  

Regarding Claim 4, Yoo et al. anticipates:
4. The vacuum cleaner of claim 1, further comprising a shroud (housing around post-filter unit 150 shown in Figure 2) extending from a lower portion of the upright body (Figures 1 and 2), the shroud in at least partial register with the clean air outlet (outlet upward from post-filter 151, Figure 2)(shown in Figure 2).  

Regarding Claim 5, Yoo et al. anticipates:
5. The vacuum cleaner of claim 4 wherein the cord rewinder (cord reel unit 160) comprises a cord reel housing (housing of main body 100 below dust collecting apparatus 110) fixed relative to the upright body (main body 100) and a cord reel rotatably mounted within the cord reel housing for winding the power cord, wherein a portion of the power cord is secured to the cord reel and the cord reel is operable to rotate in a first direction to take up the power cord, and to rotate in a second, opposing direction to dispense the power cord (typical operation of a cord reel).  

Regarding Claim 6, Yoo et al. anticipates:
6. The vacuum cleaner of claim 5 wherein an upper surface of the cord reel housing (housing of main body 100 below dust collecting apparatus 110) defines a platform (upper portion of prefilter unit 130, Figure 2) on which a collection assembly (dust collecting apparatus 110) is removably supported and comprises a locator feature (protrusion 131), and wherein the collection assembly comprises a recess shaped (coupling hole 115) correspondingly to the locator feature and configured to at least partially receive the locator feature (Figures 2 and 3).  

Regarding Claim 7, Yoo et al. anticipates:
7. The vacuum cleaner of claim 6 wherein at least one of the cord reel housing (housing of main body 100 below dust collecting apparatus 110) or the platform further comprises vent openings (discharge passage 170, Figure 2) formed therein and the vent openings define a portion of the air cooling pathway (air stream, Paragraph [0057]).  

Regarding Claim 8, Yoo et al. anticipates:
8. The vacuum cleaner of claim 4 wherein the air cooling pathway (air stream, Paragraph [0057]) extends from the clean air outlet (outlet upward from post-filter 151, Figure 2) exteriorly through the ambient environment to an interior of the cord rewinder (cord reel unit 160).  

Regarding Claim 9, Yoo et al. anticipates:
9. The vacuum cleaner of claim 1, further comprising a swivel joint (main body 100 and brush assembly 200 are rotatably mounted, Paragraph [0035]) coupling the upright body (main body 100) and the base (brush assembly 200) and wherein the swivel joint comprises a swivel (housing portion labeled in attached Figure 2 below) on the upright body and a swivel cover (interior wall labeled in attached Figure 2 below that separates the fan motor unit 140 portion from the post filter 151 portion) at least partially defining a cradle (defines shape of mating brush assembly 200 housing that receives identified swivel portion labeled in attached Figure 1 below) in which the swivel is rotatably mounted (Paragraph [0035]).  


    PNG
    media_image1.png
    771
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    696
    702
    media_image2.png
    Greyscale


Regarding Claim 10, Yoo et al. anticipates:
10. The vacuum cleaner of claim 9 wherein the cradle (housing of brush assembly 200 that rotatably mates with main body 100) is further defined by a portion of the motor housing (sized to fit impeller casing 144), such that the swivel is rotatably mounted between the motor housing and the swivel cover (impeller casing 144 is in the middle, rotatable mounting is a location of labeled swivel joint, Figures 1 and 2 above).  

Regarding Claim 11, Yoo et al. anticipates:
11. The vacuum cleaner of claim 9 wherein the swivel (housing portion labeled in attached Figure 2 above) is at least partially hollow (Figure 2) to form a portion of the working air path (houses fan motor unit 140 which provides forced air movement), and define a swivel air conduit (air flow passage 140a) therethrough in fluid communication with a collection assembly (dust collecting apparatus 110) and the suction motor (fan motor unit 140).  

Regarding Claim 12, Yoo et al. anticipates:
12. The vacuum cleaner of claim 9 wherein the clean air outlet (outlet upward from post-filter 151, Figure 2) is defined by an exhaust opening (outlet 142) formed in the swivel cover (labeled in attached Figure 2 below), wherein the exhaust opening faces an underside of the cord rewinder (cord reel unit 160) when the upright body (main body 100) is reclined relative to the base (brush assembly 200)(shown in attached Figure 2 below since outlet 142 always faces cord reel unit 160).  


    PNG
    media_image3.png
    806
    702
    media_image3.png
    Greyscale

Regarding Claim 13, Yoo et al. anticipates:
13. The vacuum cleaner of claim 1, further comprising a swivel joint (labeled in attached Figure 2 below) coupling the upright body (main body 100) and the base (brush assembly 200) and wherein the upright body comprises a motor housing (impeller casing 144), which contains the suction motor (fan motor unit 140), the swivel joint is located at an upper, forward side of the motor housing, and a portion of the working air path (air flow passage 140a) extends through the swivel joint (shown in attached Figure 2 below).  


    PNG
    media_image4.png
    806
    702
    media_image4.png
    Greyscale

Regarding Claim 14, Yoo et al. anticipates:
14. The vacuum cleaner of claim 1 wherein the upright body (main body 100) comprises a motor housing (labeled in attached Figure 2 below) which contains the suction motor (fan motor unit 140), the upright body comprises a spine (labeled in attached Figure 2 below) supporting a collection assembly (dust collecting apparatus 110), and the motor housing is provided at a lower end of the spine (shown in attached Figure 2 below).  


    PNG
    media_image5.png
    696
    702
    media_image5.png
    Greyscale


Regarding Claim 15, Yoo et al. anticipates:
15. The vacuum cleaner of claim 14 wherein the spine (labeled in attached Figure 2 above) defines a platform (labeled in attached Figure 2 above) on which the cord rewinder (cord reel unit 160) is mounted (shown in attached Figure 2 above), and the platform is formed at a lower end of the spine (shown in attached Figure 2 above),. 

Regarding Claim 16, Yoo et al. anticipates:
16. The vacuum cleaner of claim 15 wherein the platform (labeled in attached Figure 2 above) further comprises vent openings (discharge passage 170, Figure 2) formed therein and the vent openings define a portion of the air cooling pathway (air stream, Paragraph [0057]).  

Regarding Claim 17, Yoo et al. anticipates:
17. A vacuum cleaner (upright vacuum cleaner 1), comprising: 
an upright body (main body 100); 
a base (brush assembly 200) adapted for movement over a surface to be cleaned (includes wheels, Figure 1) and comprising a suction nozzle opening (opening into brush – not illustrated);
a working air path which extends from a dirty air inlet (air entering suction path at bottom of brush assembly 200) to a clean air outlet (outlet upward from post-filter 151, Figure 2); 
a collection assembly (dust collecting apparatus 110) defining a portion of the working air path; 
a rotational coupling (main body 100 and brush assembly 200 are rotatably mounted, Paragraph [0035]) between the upright body and the base, wherein the rotational coupling comprises a swivel joint (structural connection elements between main body 100 and brush assembly 200) permitting movement of the upright body about a first rotational axis relative to the base (Paragraph [0035]); 
a power cord (power cord 161); 
a suction motor (fan motor unit 140) electrically coupled to the power cord and defining a portion of the working air path (provides forced air movement), the suction motor having a motor air outlet (outlet 142); 
a cord rewinder (cord reel unit 160) located above the suction motor (Figure 2); and 
an air cooling pathway (air stream, Paragraph [0057]) for the cord rewinder that directs exhaust air from the motor air outlet to the cord rewinder (Paragraph [0057]).  


    PNG
    media_image6.png
    696
    702
    media_image6.png
    Greyscale


Regarding Claim 18, Yoo et al. anticipates:
18. The vacuum cleaner of claim 17 wherein the air cooling pathway (air stream, Paragraph [0057]) includes a shroud (labeled in attached Figure 2 below) guiding exhaust air (through inlet 141) to an air inlet (labeled in attached Figure 2 below) in fluid communication with an interior of the cord rewinder (cord reel unit 160).  

Regarding Claim 19, Yoo et al. anticipates:
19. The vacuum cleaner of claim 18 wherein a portion of the air cooling pathway (air stream, Paragraph [0057]) extends exteriorly through the ambient environment (through discharge passage 170, Figure 2).  

Regarding Claim 20, Yoo et al. anticipates:
20. The vacuum cleaner of claim 17, further comprising a shroud extending from a lower portion of the upright body and including a wall (labeled in attached Figure 2 above) extending below the cord rewinder (cord reel unit 160) and in at least partial register with the clean air outlet (outlet upward from post-filter 151, Figure 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with cord rewinders.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.